 88DECISIONSOF NATIONALLABOR RELATIONS BOARDService Canvas Company, Inc.andTextileWorkersUnion of America,AFL-CIO. Case 3-CA-4665July 10, 1972DECISION AND ORDERBY CHAIRMANMILLER ANDMEMBERSFANNING AND PENELLOOn March 30, 1972, Trial Examiner Laurence A.Knapp issued the attached Decision in this proceed-ing. Thereafter,Respondent filed exceptions and asupportingbrief,and the Charging Party filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer'sDecision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings,findings,'and conclusions 2 and to adopt hisrecommended Order.ORDERPursuant to Section10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adoptsas itsOrder therecommend-ed Order of the Trial Examiner and hereby ordersthatRespondent,ServiceCanvas Company, Inc.,Buffalo,New York, its officers,agents,successors,and assigns, shall take theaction setforth in the TrialExaminer's recommended Order.1In agreement withthe TrialExaminer,we find that Eron's conversationwith Kolesmck was not calculated to coerce Kolesnick,but we would placeno relianceon theTrial Examiner's reasoning that since both were21-year-olds therecould scarcely havebeen much of a boss-worker relationshipOther factors related by the Trial Examiner,however,convince us that thisdiscussion was not coercive.2All members agree that the additional training responsibilities assignedto Burks with the corresponding slight increase in herpay didnot constitutea violation of Respondent's bargaining obligation.In so concluding, we donot pass upon or adoptthe TrialExaminer's apparent interpretation of the"Management Rights" provision of the contractTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELAURENCE A. KNAPP, Trial Examiner:Iheard this caseatBuffalo,New York, on February 10 and 11, 1972,following preheanng procedures in compliance with theNational LaborRelationsAct, asamended(herein referredto asthe Act).'Following the hearing,briefs were filed by1The charge herein was filed on November 12, 1971, the complaintissued on December 21, 1971, and Respondent answered the complaint byan answer dated December30, 1971All dates used herein refer to the yearcounsel for the General Counsel and for Respondent,Service Canvas Company,Inc. (The latter herein frequent-ly referred to as the Company).Upon the entire record in the case, including myobservation of the demeanor of the witnesses,Imake thefollowing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENT AND THE LABORORGANIZATION INVOLVEDRespondent is engaged in the manufacture and sale ofcanvas coverings and relatedproducts.The complaintalleges,Respondent's answer admits,and Ifind that duringthe year precedingissuance of the complaint,Respondentshipped directlyto States other thanNew York productsvalued in excessof $50,000.Respondent is engaged incommerce and in activities affecting commercewithin themeaning of Section 2(6) and (7) of the Act.The complaintalleges,Respondent admits,and I findthat the Charging Party, TextileWorkers Union ofAmerica, AFL-CIO (the Union),is a labor organizationwithin the meaning of Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESNature of the Questions PresentedIn 1966,Respondentvoluntarily accordedrecognition totheUnion,inwriting,2as the representative of Respon-dent's productionand maintenance employees,and there-after entered intotwo correspondingcontractswith theUnion,the last onehaving November8,1971, as itsexpiration date.A principalquestion presentediswhether,indecliningtobargainfurtherwiththeUnion onNovember 10, 2 days afterthe contract'sexpiration,Respondent violated Section 8(a)(5) of theAct. Subsidiaryquestions are whether Respondent violated its collective-bargaining obligation during the life of the contract when,in the summerof 1971,it gave certain training responsibili-ties to one of its production employees and a correspond-ing increaseinher hourlywage rate;and whetherRespondent engaged in unlawful interrogation of itsemployees.The Alleged UnlawfulRefusal To BargainPrior to February1971, Respondent was mainly engagedin two somewhat distinct types of operations: (1) "manu-facturing"tarpaulins and other kinds of protective cover-ings,mainly fortheconstructionindustry;and (2)"custom"business in coverings;i.e.,making coverings,such as boat covers,upon special order or againstcustomer's specifications.Respondent is a small business;from the scatteredevidenceof record,I inferthat in boththese operations,Respondentemployed about 10 employ-1971, unless otherwise indicated.2G C Exh 2198 NLRB No. 23 SERVICE CANVAS COMPANYees in February 1971. On February 25, Respondentdiscontinued its "manufacturing" operations describedabove, and thereafter limited itself, so far as theissues ofthiscaseare concerned, to the "custom" operation.3Respondent notified the Union of this termination of itsmanufacturing operations and of the corresponding "per-manent" layoff of seven employees which it made as anincident of the cessation of this line of business 4 In theensuing conduct of its custom line of business, Respondentapparently had two or three employees on its payrollduring the period of about March to May,5 and by the fall(aftera temporary expansion of workers during thesummer incident to the seasonal character of the custombusiness)Respondent was down to three employees on itspayroll.These consisted ofMattie Burks, a longtimeregular employee, and two others, Paul Kolesnick, astudent first employed during the summer period, andMary Ann Straitiff, first employed about October 1. OnNovember 4, Straitiff was discharged by Respondent at theUnion's request because of her failure to comply with theunion-security provisions of the existing agreements ThusRespondent had two employees on November 8, the dateupon which the contract expired as recounted below. (Therecord contains no evidence as to any personnel changessubsequent to November 8 save for the departure ofKolesmck from Respondent's employ in December). Ofthese two, Burks had at the time the Union first gainedrecognition in 1966 signed a union membership and duescheckoff card, which she had not thereafter revoked.Kolesnick, on the other hand, who was first employed inMay, had never signed up with the Union despite theunion-security clause of the contract,? and as later shownhad not at any time otherwise manifested his desire thatthe Union serve as his bargaining representative.With the contract due to expire at midnight onNovember 8, representatives of Respondent (its attorney,Fromen, its president,Wedtke, and its general manager,Eron) met with Richard Shsz, the Union's local representa-tive, on the morning of that day to initiate negotiations fora new contract pursuant to contract termination noticesand other arrangements previously exchanged and madeby the parties.8 Since there is no contention that Respon-dent engaged in any refusal to bargain at this initialmeeting,and since in view of certain developments at thismeeting theparties agreed to resume further negotiations3Sometime during 1971, Respondent inaugurated some kind of retailstore operation involving the sale of camping goods, but this fact has nobearing on the issues of this case*G.C. Exh. 3.5 See Respondent's letter ofFebruary 25 to the Union part of G C.Exh 36 See G C.Exh 8,art. iI.7The union-security clauseof thecontract is the usual one requiringemployees to become members ofthe Unionafter the30th dayfollowingtheir initial employment,and is accompaniedby a checkoffprovisionrequiring the Respondent to make union dues deductionsfrom the pay ofemployees who sign correspondingcheckoffcardsTo implement theseprovisions,theUnion used a card set forth in the contract combiningacceptance of membership with a checkoff authorization. (See GC. Exh. 8,art II).Kolesnick did not sign such a card or otherwise become a unionmember or authorize dues deductionfrom his pay.8For the corresponding written notices, seeG C Exhs. 4 and 59UponSlisz' inquiry concerning such new classifications,two such draftjob classifications were given him by Respondent's representatives10Other features of this meeting were that Slisz asked for and was given89on November 10 (the date on which the General Counselcontends the Company engaged in an unlawful refusal tobargain), there is no need to make any comprehensivereview of all that transpired on this occasion. For presentpurposes, the essence of what happened was that Respon-dent,apparently speaking almost exclusively throughFromen, its counsel, took the position that the expiringcontract and its annexed job classifications were gearedmainly around the former manufacturing operations andcorresponding jobs which had been discontinued, so that itwould be necessary to develop a contract more closelyfocused upon the Company's remaining custom operationswith corresponding new or revised job classifications; 9 andthat it was not yet prepared at this meeting to negotiateconcerning wage rates and other economic proposals it hadreceived from Slisz some 10 days previously because it hadnot completed its cost analysis of them in relation to thecustom business, but would be prepared to negotiateconcerning these matters by November 10, to which datethe negotiations were postponed.i° During the meetingFromen declined Slisz' repeated requests that Respondentagree to an extension of the period of the contract,ii withthe result that the contract expired at midnight of that day.When the same representatives of the parties reconvenedon November 10, some company representative handedSlisz the promised list of employees laid off, whereuponFromen stated that on the basis of information theCompany had obtained from its two employees, Burks andKolesnick, since the November8 meetingithad a seriousdoubt whether the Union represented a majority of thesetwo unit employees, and that for this reason he could notadvise the Company that it could continue to negotiatesince to do so might place the Company in violation of theAct.Fromen further stated in this connection that theCompany had been prepared to negotiate in good faith,but that in view of the information obtained by the,Company he could not advise it to carry the negotiationson further until the Union demonstrated to the Company,in one form or another, that it did represent a majority. Inresponse to Fromen's statements, Slisz claimed the Unionhad a majority counting the laid-off employees, whom hecontended were members of the unit on the basis of theirasserted recall rights under the contract, and producedMrs. Burks' 1966 membership and dues check-off card asproof of her representation by the Union. Fromen parriedthe names of presentemployees(Burks and Kolesnick); Slisz requested a listof laid-off employees which Respondent'srepresentatives, after firstasserting their beliefthat such a list had previouslybeen givento Shsz,agreedtoprovide;and anexplanationwas given to Slisz of thecircumstancessurroundinga payraise given to Burksthe previous July Onanother tack,Shsz testifiedthat Fromenspent considerabletime at thismeeting assertingthe view thatthe parties were wasting time,money, andeffortwith but two or three employees involved, whereas Fromen deniedsaying anythingof this natureI find it unnecessaryto attempt a resolutionof this conflict since there is neither a contentionnor showing of anyrefusalon Respondent's part tonegotiate, or continueto negotiate, predicated onsuch a ground.ii In rejectingthese requests for an extension,Fromen stated Respon-dent was prepared to continue the negotiations despite expiration of thecontractand, when Shsz expressedconcernoverMrs. Burks'continuing towork withouta contract, told Slisz that Mrs. Burks situationwould nottherebybe prejudiced. Fromenfurther informed Slisz that with theexpiration of thecontract,Respondent would not continueto checkoff Mrs.Burks' union dues 90DECISIONSOF NATIONALLABOR RELATIONS BOARDthese assertions as insufficient and, as the meeting drew toa close,toldSlisz that if the Union were to provideRespondent with proof substantiating its majority repre-sentationclaimRespondent would be willing to resume thenegotiations for a contract.12Turning now to the evidence concerning the conversa-tionsRespondent's representatives had with the twoemployees, I will deal first with the case of Kolesmck. Inthis connection, it should be borne in mind that whereasKolesmck apparently was a full-time employee during thesummer months, during the fall months he, as a student,worked only 3 days a week; and he had never joined theUnion or signed a union card despite the union-securityprovision of the contract.13With this background,Manager Eron approachedKolesnick at his work on the afternoon of November 8,where they first talked about some aspect of the workKolesnick was performing. There then ensued some furtherconversation as to which their testimony is in conflict onsignificant points. On his direct examinationas a witnessfor the General Counsel, Kolesnick first testified that Erontold him that the Company was not planning to renew thecontract and asked him how he felt about joining theUnion; that in reply he told Eron that he "probably"would not be interested in joining because theinitiation feewould represent about 2 weeks of his pay and it was notworth it to loin; and that Eron went on to say that this wasthe day before the contract's expiration and that if nobodycontacted him he should come to work the next day asusual.On his cross-examination it developed that in thepretrialstatementhe gave a representative of the GeneralCounsel on December 7 there is no passage in which heattributed to Eron the statement that the Company did notplan to renew or renegotiate the contract but did contain astatementthat Eron told him the contract was expiring thenext day. Asked in these circumstances whether Eron hadsaid that the Company was not planning to renegotiate thecontract, Kolesnick replied, "It was all based on the sameidea, I don't recall exactly. He may have said-wait, let meget that right. I don't remember how he stated it.Apparently, I felt like that," and went on to speculate as tosome words Eron "could have said." Puzzled by this sort ofuncertaintestimony, the Trial Examiner later interrogatedKolesmck for clarification, but without satisfactoryresultssince in response to the Trial Examiner's questionsKolesnick repeated that he could not testify as to Eron'sexactwords, and, while stating that the idea that theCompany did not intend to renegotiate the contract wassomehow given to him, admitted that this might have beenhis way of interpreting something Eron had said or that hehad read this interpretation into something Eron had said.His final effort to clarify matters-that he got "theimpression" that the Companywas "not going to contin-ue" the "dealings with the union"-left his testimony in thesame puzzling state it had earlier assumed as to whetherEron had said the Company was not planning to renew thecontract. In view of the indefinite and unsure character ofKolesnick's testimony on the first point, I find that Erondid not tell him that Respondent was not planning torenew the contract. On the other hand, the circumstancesleadme to find that Eron did ask Kolesnick how he feltabout the Union.i4Eron's version of this conversation is quite different. Hetestified that during a discussion he was having withKolesnick about some work problem on a tent, he toldKolesnick that the contract would expire that midnightand that, in response, Kolesnick told him that he did notwish to work for the Company (or would quit) if he had topay the Union dues or initiation fee because this wouldrepresent his pay for a week or so, and that he, Eron, madeno reply to Kolesnick's remarks. Eron further testified thatKolesnick asked if he should come in the next day as usualand that he told Kolesnick to do so if no one called him.15Eron testified that nothing else was said about the Union,and specifically denied that he told Kolesnick the Compa-ny was not planning to renew the contract or that he askedKolesnick how he felt about the Union.Further as to Kolesnick, Eron testified about October 15Kolesnick had volunteered to him essentially the sameremarks Eron attributed to Kolesnick on November8; i.e.,that he did not wish to continue working for the Companyifhe had to pay the union dues and initiation fee becausethey were equal to or greater than a week's pay. SinceKolesmck could not recollect making but testified it waspossible he had made such remarks to Eron on this earlieroccasion, I credit Eron's testimony that he did. Kolesnickfurther admitted that on numerous occasions after he hadgone on part-time status,this is during the fall months, hehad discussed the matter of joining the Union with Mrs.Burks and that he had consistently told her he would notbe interested in joining.16With respect to Mrs. Burks, as previously noted, she hadsigned a union membership and dues-deduction card in1966 which she had never revoked,17 and throughout was amember in good standing of the Union. During themorning of November 9 Eron told her to come to PresidentWedtke's office where she had a conversation withWedtke, concerning which she and Eron testified.18 While12As toSlisz'reference to the laid-off employees,on the basis ofFromen's testimony I find that Slisz asked at this meeting if Respondentintended to recallany ofthese former employees and that Slisz was told thatRespondent did not anticipateany suchrecall, that themanufacturingoperations in whichthey had workedhad been discontinued,and that theCompany would becontinumgto operateon a limited basis utilizing two orthree employees13 In this regard, Kolesmck testified that during the summer period hewas never contactedby anyoneand "the problem never arose"and that atsome point he wastold byRespondent'sManager Eron thatthe 30-dayperiod had been extended for a furtherlike period.14 It is morelikely that what Kolesmcksaidabout his attitudetoward theUnion was promptedby an mquiryfrom Eton than that he simplyvolunteeredstatements along this line upon beingtold that thecontract wasexpiringMoreover,Respondentadmittedlyqueried Mrs. Burks the nextday as to howshe felt about the Union,a circumstance suggesting somepatternof approach by Respondentto its two employees on a commonsubject.is In thisconnection,Eron further testified that when there was someshop problem, Kolesmck didnot come in to work unless called, and thatKolesnick, because of his student status, sometimes called in about comingto work.16Kolesnick testified that no one had contactedhim on thissubjectduring the summer months so that the problem had not then arisen17Resp Exh 2isRespondent did not put Wedtke on the stand,but as there is no(Continued) SERVICE CANVAS COMPANY91Mrs. Burks' account of the conversation is fuller than thatof Eron their versions do not conflict in any materialparticular so that what follows constitute my findings as tothemain features of the conversation based on bothwitnesses' testimony.Wedtke opened the talk by tellingMrs. Burks that the union contract had expired theprevious day and asked her if she still wanted to berepresented by the Union.19 She replied in the affirmativebut in the same sentence went on to say "what can oneperson do," Wedtke said he could not tell her, and she saidthat if there were to be just "one person" on strike orwalking a picket line, she would rather not be in theUnion; 20 Wedtke asked her what the Union had done forher and she said "not very much," that she had fought forherself, and what she had gotten she had gotten by herself.She asked Wedtke if she could receive any further raises orvacations and Wedtke told her he could not comment onthis.ConclusionWithRespect totheAllegedRefusal to BargainBoard decisions state that where an employer hasvoluntarily recognized and entered into contractual rela-tions with a union as the majority representative of theemployees involved, following proof of the Union'smajority in some manner other than a Board certification,the contract gives rise to a presumption that the Union'sstatus as majority representative continues during the lifeof the contract and (presumably for a reasonable time)thereafter, so that an employer who, following expirationof the contract, questions the Union's majority as a reasonfor refusing to bargain with it can successfully assert thisdefense only by proving either (1) the fact of the Union'slack of majority at the time of his refusal, or (2) theexistenceof reasonable grounds, based on objectiveconsiderations, for a belief on his part that the Union haslost its previous majority status (this latter defense beingfrequently expressed as the "good faith doubt" principle).21In this case, there were two employees in the establishedunit at the time of the refusal to bargain on November10.22Burksmay be passed over rapidly because, asRespondent knew, she was a fullfledged, dues-payingmember of the Union; because the manner in which shewas questioned concerning her representation desires onNovember 9 was, due to the absence of the necessarysafeguards! sufficiently coercive to require'that her respon-sive expressionsbe disregarded; 23 and because, in anyevent, the expressions to which she gave voice(supra)fallessential conflict between Burks' and Eton's testimony as towhat was saidby Wedtkeand Burks the absenceof testimony by Wedtkeis not significant.leMrs. Burksdescribedin twoways the inquirymade of herby Wedtke,that is, at some points in hertestimonyhe asked her if she still "wanted tobe in theUnion," and at other points whethershe "wanted to berepresentedby the Union"; obviously, these variationsareofnoconsequence.20Erontestified thatMrs.Burks saidshe didnot wantto be the onlyperson"payingunion dues" or walkingthe picketline, whereasMrs Burkstestified that she didnot say she did not want to pay uniondues. But even ifEron wereto be creditedin this regard,itwould not change the substance ofwhat transpired.21SeeBarringtonPlaza and Tragniew, Inc,185 NLRB No. 132, andcases there cited.See alsoUnited Aircraft Corporation,168 NLRB 480, 486.far short of any definitive renunciation of the Union as herdesired bargaining representative.However,Kolesnick's case presents entirely differentconsiderations, due to the fact that Kolesnick, while fullyaware of the union-security provision of the contract, hadnevertheless not only not complied with it by joining theUnion or authorizing payment to it of the correspondingfees and dues, but also had manifested a rather positivedisposition to quit rather than designate the Union as hisbargaining representative. Hence, unlike the case of Burks,Kolesnick was not in the situation of a constituent of theUnion whose established status as such is subsequentlycalled into question by virtue of asserted later contraryconduct or circumstances. Thus, counsel for the GeneralCounsel places mistaken reliance on the claimed coercivecharacter of Eron's inquiry of Kolesnick on November 10,insofar as counsel may be contending that if Kolesnick'sresponse to this inquiry is disregarded on the ground that itwas coercively elicited, the presumption of continuedmajority in favor of the Union attaches to Kolesnick as itdoes to Burks.But inKolesnick's case, rather, the questioniswhere he stood all along and since established facts showwhere he stood, there is no occasion for any resort at all toany presumption as to the Union's representation of him.To repeat, these facts show that he had consciouslydeclined ever to designate the Union as his bargainingrepresentative,and had made his position known toRespondent in October and to Mrs. Burks on numerousoccasions in this material fall period. This proof issufficient to show, as a fact, that the Union was notKolesnick's bargaining representative on November 10,and hence the Union did not represent a majority of thetwo employees in the unit when Respondent refused tobargain further on that date.Moreover, even if I were to find or conclude that thisevidence is not sufficient to establish that the Union didnot represent Kolesnick on November 10, Respondent'sknowledge of Kolesnick's conscious noncompliance withthe union-security requirement and of his mid-Octoberuncoerced expression of intention or disposition to quitrather than sign up with the Union were objectivecircumstances giving Respondent reasonable grounds todoubt that he desired or was prepared to designate theUnion as his bargaining representative. Thus, it is not, inthis view of the case,essentialto determine whether Eron'sinquiry of Kolesnick on November 8 was coercive and,consequently to decide whether Respondent may rely onKolesnick's negative remarks on that occasion relative tohis union representation desires. But if I had to decide that22While at the November 10 meeting Slisz appearsto have referred tothe union memberslaid off in Februaryincident to the cessation of themanufacturing business as representedby the Unionand entitled to beincluded in the unit,counsel for the General Counsel makes no such explicitcontention in his brief. In any case,these individuals were denominated aspermanently laid off at the time and there is no opposing evidence showingthat their layoff carried with it a reasonable expectationof recall to work.Indeed,the fact thattheywere terminated as an incident of termination ofthe manufacturing business in which they had been employed carried with ita contraryexpectationHence these former employeesmay not beconsidered unit employees23Accordingly,I find andconcludethat the questioning of Mrs. Burksviolated Sec. 8(aXI) of the Act,as charged in the complaint. 92DECISIONSOF NATIONALLABOR RELATIONS BOARDquestion, I would conclude that, in the special and peculiarcircumstancesof this case, Eron's inquiry was notcalculated to coerce Kolesmck in the sense of tending toelicit from him some unreliable expression of his position.Both Eron and Kolesnick were 21 years old, and for thisreason and the obvious informality which must haveexisted in a setup utilizing but two or three productionemployees,Kolesmck could scarcely have entertainedmuch of a boss-worker feeling in his relations andconversations with Eron, or any concomitant sense of fearor constraint in responding to Eron's question, especiallysince the record is devoid of any expressions of antiunionhostility by Eron (or anyone else) to Kolesnick on thisoccasion or any other, and of any overhanging clouds ofcoercive unfair labor practices on Respondent's part.Moreover, Kolesnick was not called into the office forquestioning by President Wedtke and Eron, as in the caseof Burks, and in first telling Kolesnick that the Unioncontract was expiring that day, Eron indirectly gave anindication of the purpose of his inquiry, as Kolesnick'sresponse and surrounding testimony indicate he under-stood.And the fact that Kolesnick had previously (inOctober) volunteered to Eron where he stood makes itdifficult to believe that Kolesnick could have felt coercedwhen Eron reopened the matter on November 8. In thesecircumstances, I believe Kolesnick's essentially volunteeredstatement at the hearing that while Eron asked him how hefelt,Eron "didn't pressure me" into making the responsehe gave, truly reflects Kolesmck's lack of any anxiety overEron's question, so that Respondent was entitled to placesome reliance on Kolesnick's negative response as mani-festing his true feeling, and which, accordingly, Respon-dentmay assert in support of its "good faith doubt"defense.24Accordingly, I find and conclude that theallegations of the complaint that Respondent unlawfullyrefused to bargain with the Union on November 10 havenot been sustained and should be dismissed.25I reach a similar conclusion with respect to the further,and final, count of the complaint; that is, that Respondentviolated its bargaining obligation to the Union in unilater-ally changingMrs. Burks' wages in July 1971. Shortlybefore this change, there left Respondent's employ oneBattaglia, who theretofore, as a most experienced employ-ee,had occupied a sort of leader position in theperformance of the custom operations; that is, in additionto spending about half his time in such production work ascutting and sewing, he spent about half his time in"programming" (which as I interpret his rather imprecisetestimony meant that he scheduled production so as tomeet completion dates) and in training employees needinginstruction.After Battaglia left, and with Mrs. Burks theremaining regular employee most experienced in sewingand related operations,Mrs. Burks acceded to Eron'srequest that she take over corresponding training dutiesbut only after she demanded and he agreed to a 30-cent-per-hour wage increase to compensate her for this addedfunction. The record indicates that she gave instruction toonly two or three employees and otherwise continued toperform her accustomed sewing and related work.While the General Counsel's theory of violation isnowhere clearly articulated,26what is clear is thatarranging for Mrs. Burks to fill the training gap with aslight increase in her pay was the sort of minor workassignment well within the normal sphere of managementauthority, and, indeed, would appear to be one of thepowers expressly reserved to the Company in a "Manage-ment Rights" provision of the contract.27 Hence, the countof the complaint dealing with this insignificant mattershould be dismissed.Upon the basis of the foregoing findings of fact and theentire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerceand in activities affecting commerce within the meaning ofSection 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.In the circumstance previously found, Respondent'squestioning of Mrs. Burks regarding her desires concerningrepresentation by the Union was coercive and in violationof Section 8(a)(1) of the Act.4.The unfair labor practice described in paragraph 3above is an unfair labor practice affecting commercewithin the meaning of Section 2(6) and (7) of the Act.5.Respondent has not engaged in any of the otherunfair labor practices alleged in the complaint.THE REMEDYMy recommended Order will require Respondent tocease and desist from unlawful interrogation or likeconduct and, as affirmative relief, to post the customaryform of notice to employees.Upon the foregoing findings of fact, conclusions of law,24By the same token, I conclude that the allegation of unlawfulinterrogation of the complaint based on this incident has not been sustainedby the proof and should be dismissed25After theGeneralCounsel and Respondent had put in theiraffirmative cases, counsel for the General Counsel soughtas a matter ofrebuttal,toprove that Respondent had terminated the manufacturingoperations at the Buffalo plant inFebruary andthereafter begun suchoperations at another location inNew YorkState, for antiunion reasons. Ideclined to receive this proof. To open such a subject would have involved,in substance,permitting the General Counsel to initiate the trial of anentirely new and possibly complex case of alleged plant-moving violation,never charged or alleged, and to allow this in the guise of rebuttal evidencewould have been to indulge in a procedure all the more improper andprejudicialMoreover, even if the Respondent had been actuated inFebruary with the antiunion motivation asserted, that fact would not in anywayhave transformed Kolesnick into a union constituent in December orotherwisehavealtered the facts and circumstances determinative of theissuepresentedby the GeneralCounsel's complaint, that is, whetherRespondent's conducton November10 relative to the Buffalo unit allegedin the complaintwas an unlawful refusal to bargain.Hence, I also deny theGeneral Counsel'sposthearingmotion to reopen the hearing to takeevidence on this matter28 In his brief, counselfor the General Counselstatesthata new positionwas created for Mrs Burks as though, although his brief does not argue thematter, this could not be done withoutbargainingwith the Union.But it isclearthat therewas no such new position created Counsel then shifts toanother contention;namely, that Respondent's failure tonotify the UnionofMrs.Burks' pay increase was a violation of Respondent's bargainingobligation under theAct But plainlythis result does not necessarily followfrom the premise,and does not follow at all under the circumstances of thiscase as discussed in the text27GC Exh 8,art ill. .SERVICE CANVAS COMPANY93and the entire record, I herebyissue,pursuant to SectionI0(c) of the Act, the followingrecommended: 28"Notify saidRegional Director for Region 3, in writing,within 10 days fromthe dateofthisOrder,whatstepsRespondent has taken tocomplyherewith "ORDERRespondent, Service Canvas Company, Inc., its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Interrogating its employees in an unlawful mannerwith respect to their desires concerning their representationfor collective-bargaining purposes by TextileWorkersUnion of America, AFL-CIO,or anyother labor organiza-tion.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Post at its place of business in Buffalo, New York,copies of the notice attached hereto marked "Appendix." 29Copies of the notice, on form provided by theRegionalDirector for Region 3, shall, after being signed by arepresentative of Respondent, be posted immediately uponreceipt thereof and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken to ensure that said noticesare not altered, defaced or covered by any other material.(b)Notify said Regional Director for Region 3, inwriting, within 20^ days from the date of the receipt of thisDecision,what steps Respondent has taken to complyherewith.3o28 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommendedOrderherein shall, as provided in Sec102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings, conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.29 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of theNational LaborRelations Board" shall be changed to read"Posted pursuant to a Judgment of a United States Court of Appealsenforcing an Order of the NationalLaborRelations Board "30 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed,this provision shall be modified to read-APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives all employeesthese rights:To engage in self-organizationTo form,join,or help unionsTo bargain collectively through a representa-tive of their choosingTo act together for collective bargaining orother aid or protectionTo refrain from any or all of these things.WE WILL NOT unlawfully question you concerningwhether you desire to be represented for collective-bargaining purposes by TextileWorkers Union ofAmerica, AFL-CIO,or any other labor union.WE WILL NOT in any like or related manner interferewith,restrain,or coerce you in the exercise of the aboverights.SERVICE CANVAS COMPANY,INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.Thisnotice must remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, NinthFloor,FederalBuilding,111W. Huron Street,Buffalo,New York 14202, Telephone 716-842-3100.